Name: 2006/796/EC: Council Decision of 13 November 2006 on the European Capital of Culture event for the year 2010
 Type: Decision
 Subject Matter: construction and town planning;  Europe;  culture and religion
 Date Published: 2007-08-01; 2006-11-23

 23.11.2006 EN Official Journal of the European Union L 324/7 COUNCIL DECISION of 13 November 2006 on the European Capital of Culture event for the year 2010 (2006/796/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1419/1999/EC of 25 May 1999 of the European Parliament and the Council establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 (1), and in particular Articles 2 paragraph 3 and 4, thereof, Having regard to the Selection Panel report of April 2006 submitted to the Commission, the European Parliament and the Council in accordance with Article 2 paragraph 2 of Decision 1419/1999/EC, Considering that the criteria laid down in Article 3 and Annex II of Decision No 1419/1999/EC are entirely fulfilled, Having regard to the recommendation from the Commission of 23 October 2006, HAS DECIDED AS FOLLOWS: Article 1 Essen and PÃ ©cs are designated as European Capital of Culture 2010 in accordance with Article 2 paragraph 1 of Decision No 1419/1999/EC as amended by Decision No 649/2005/EC. Article 2 Istanbul is designated as a European Capital of Culture 2010 in accordance with Article 4 of Decision No 1419/1999/EC as amended by Decision No 649/2005/EC. Article 3 All cities designated shall take the necessary measures in order to ensure the effective implementation of Articles 1 and 5 of Decision 1419/1999/EC as amended by Decision No 649/2005/EC. Done at Brussels, 13 November 2006. For the Council The President S. HUOVINEN (1) OJ L 166, 1.7.1999, p. 1. As amended by Decision No 649/2005/EC (OJ L 117, 4.5.2005, p. 20).